Citation Nr: 1110122	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-28 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral residuals of frostbite of the lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from November 1985 to November 1988.  He also had service in the Army Reserves from October 1983 to March 1984, with two months, 22 days prior inactive service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which, in pertinent part, denied the above claim.

This matter was previously before the Board in October 2008 at which time it was remanded for additional development.  It is now returned to the Board.


FINDING OF FACT

Resolving all doubt in the Veteran's favor,  bilateral residuals of frostbite of the lower extremities are manifested as a result of his active service.


CONCLUSIONS OF LAW

The criteria for service connection for bilateral residuals of frostbite of the lower extremities have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military, naval, or air service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  Inactive duty for training includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d) (4) (2010).  Service connection on a presumptive basis is not available where the only service performed is active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. at 476-78.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disorders, such as arthritis, may be presumed to have been incurred during active service if they become manifest to a degree of at least 10 percent within the first year following active service in the case of any Veteran who served for 90 days or more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, as noted above, presumptive periods do not apply to active duty for training or inactive duty for training.  See Biggins, 1 Vet. App. at 477-78.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has bilateral residuals of frostbite of the lower extremities that were first manifested during his period of active service.  Specifically, in May 2006 he indicated that he experienced frostbite while in basic training in Fort Dix, New Jersey, in 1981 or 1982.  In August 2006, he indicated that he experienced frostbite while in basic training from October 1983 to May 1984.   In October 2006, he indicated that he experienced frostbite from October 1983 to February 1984.

The Veteran's enlistment report of medical examination dated in June 1983, conducted in conjunction with his entrance into the Army Reserve, shows that clinical evaluation of the lower extremities and feet was normal.  A history of genu varum was noted.  In the associated report of medical history, the Veteran noted that he was in good health, and indicated that he had never had foot trouble.

A Regular Army enlistment report of medical examination dated in August 1985 shows that clinical evaluation of the lower extremities and feet was normal.  In the accompanying report of medical history, the Veteran indicated that he had never had foot trouble.  The examiner did note that the Veteran had a history of frostbite at age 19 for which he was treated at Walson Memorial Hospital in Fort Dix, New Jersey.  The examiner added that the frostbite of both feet and toes, which occurred in 1982, was mild and had a full recovery.  (The Board notes that the Veteran was born in 1964, so at age 19, the asserted date of cold injury could have been in 1983 which would have coincided with his entrance into basic training.)

A chronological record of medical care dated in May 1986 shows that the Veteran was seen because the greater toe nail of his right foot was coming off.  He described that the reason for the toe nail coming off was frostbite six months earlier.  The assessment was greater toe nail coming off.  The toe nail was removed by the examiner.

A Medical Examination For Separation Statement Of Option dated in November 1988 shows that the Veteran indicated that he did not desire a separation medical examination.

Following service, a VA General Medical examination report dated in July 1992 shows that examination of the Veteran's skin was negative, and there was no disability of the lower extremities indicated.

A VA Cold Injury examination report dated in June 2006 shows that the Veteran provided a history of cold injury during boot camp at Fort Dix in 1981.  The Veteran, who was said to be 75 inches tall, suffered frostbite of both feet as he slept in a pup tent with feet exposed to cold.  He indicated that he awoke with numb feet and difficulty walking.  He added that both feet had been affected by numbness of several hours, but without pain.  He stated that he had been hospitalized for one week and warmed.  There was no amputation or tissue loss, Reynaud's syndrome, chronic pain, ulceration of the area of cold injury, arthritis, stiffness, limitation of motion, skin cancer or breakdowns, edema, changes in color, skin thickening or thinning, sleep disturbance, or excess sweating.  There was numbness of the toes in the winter; recurring fungal infections of the feet, nails, and skin; and problems with nail growth.

Physical examination revealed that carriage, gait, and posture were normal.  Skin was normal in color and dry, with no ulceration.  There was fungal infection of the toe nails and between the toes, bilaterally.  There were no scars.  The toe nails were discolored and slightly thickened.  Neurological evaluation revealed reflexes and motor skill were within normal limits, but there was decreased pin prick of the great toes, bilaterally.  There was no pain or stiffness of cold injury joints, arthralgia, or arthritis.  The VA examiner indicated that the Veteran's cold injury was as likely as not the result of exposure during military service.

In a Statement In Support Of Claim (VA Form 21-4138) dated in September 2010, the Veteran clarified that his basic training, during which he had experienced frostbite, had taken place in 1983 and not 1981 as he had suggested when filing his original claim.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that at the time the Veteran enlisted into service in June 1983, clinical evaluation of the lower extremities and feet was normal.  The Veteran has asserted that during his basic training, he experienced cold weather injury to the lower extremities.  The August 1985 report of medical examination shows a history of frostbite at age 19 for which he was treated in a hospital at Fort Dix, New Jersey, which would have coincided with his entrance into basic training.  The Veteran is competent to assert the occurrence of in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Thus, although there is no objective evidence to support the specific incident of trauma in service, the Board accepts the Veteran's assertions of cold weather injury as credible as the record presents an objective basis for attributing the Veteran's current residuals to his period of active service.

Following basic training, during his second period of active service, the Veteran experienced a continuity of related symptoms as demonstrated by the service treatment record dated in May 1986 in which a history of frostbite was noted in treating a great right toe nail which was coming off.  This is also shown by the Veteran's statements which have consistently attributed his symptoms to a cold injury during basic training.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the lay evidence of record sufficiently describes the onset and chronicity of residuals of a cold injury is credible, and is supported by the later diagnosis.  Id.

VA must give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability or death benefits.  See Davidson, 581 F. 3d at 1313.  The United States Court Of Appeals For The Federal Circuit (Federal Circuit) has explicitly rejected the view that competent medical evidence is required when the determinative issue involves either medical etiology or a medical diagnosis.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board finds probative the June 2006 opinion of the VA examiner that stated that the Veteran's cold injury was as likely as not the result of exposure during military service.  This opinion is considered probative as it was definitive and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds competent and credible the Veteran's history of a cold weather injury during his period of active duty for training, and a continuity of symptoms from such injury as evidenced by the May 1986 toe nail removal which referenced the history of frostbite.  Further, the evidence shows that he has been diagnosed with residuals of a cold injury that are as likely as not the result of exposure during service.  As such, and in light of the Federal Circuit's decision in Davidson, service connection is warranted for bilateral residuals of frostbite of the lower extremities.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion or to search for additional service personnel records.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Given the evidence outlined above, the Board is of the opinion that the point of equipoise has been reached in this matter.  Therefore, the Board finds that the bilateral residuals of frostbite of the lower extremities are manifested as a result of active service, and the claim will be granted.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral residuals of frostbite of the lower extremities is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


